Third District Court of Appeal
                               State of Florida

                         Opinion filed April 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-87
                      Lower Tribunal No. F91-35366
                          ________________


                             Steven Pinder,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Laura Anne Stuzin, Judge.

     Steven Pinder, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, HENDON and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Laster v. State, 486 So. 2d 88, 88 (Fla. 5th DCA 1986)

(holding: “Sexual battery on a child under twelve years of age is a capital

felony punishable by life imprisonment with a minimum of twenty-five years

imprisonment. It is not a life felony and is not subject to a guideline sentence;

it is not scored within the guidelines.”) See also Collins v. State, 823 So. 2d

299 (Fla. 3d DCA 2002) (affirming in reliance on Laster).




                                       2